     Case 4:13-md-02420-YGR Document 2683 Filed 12/14/20 Page 1 of 1




 1
                               UNITED STATES DISTRICT COURT
 2                           NORTHERN DISTRICT OF CALIFORNIA
 3                                                   Case No. 13-md-02420-YGR
     IN RE: LITHIUM ION BATTERIES                    MDL No. 2420
 4
     ANTITRUST LITIGATION
                                                       ORDER GRANTING DIRECT
 5                                                     PURCHASER PLAINTIFFS’
                                                       ADMINISTRATIVE MOTION TO
 6   This Document Relates to:                         CORRECT FORMATTING ISSUE IN
                                                       ATTACHMENT TO ORDER
 7   All Direct Purchaser Actions                      AUTHORIZING DISTRIBUTION OF
                                                       SETTLEMENT FUNDS (DPP
 8                                                     SETTLEMENTS)
 9                                                     Dkt. No. 2679
10
            On December 10, 2020, Direct Purchaser Plaintiffs (“DPPs”) filed an Administrative
11
     Motion pursuant to Civil Local Rule 7-11 moving this Court for an order to correct a formatting
12
     issue with an attachment to the Order Authorizing Distribution of Settlement Funds (DPP
13
     Settlements), Dkt. No. 2673 (Dec. 4, 2020) (the “Order”).
14
            Having reviewed the Order and the formatting issue identified by DPPs, the Court finds
15
     that the Order should be corrected in order to avoid confusion regarding the amount to be
16
     distributed to each approved claimant. The Court notes that the entry of the proposed Corrected
17
     Order Authorizing Distribution of Settlement Funds (DPP Settlements) will not change the
18
     payment amount to any approved claimant.
19
            IT IS HEREBY ORDERED that DPPs’ Administrative Motion is GRANTED.
20
     Accordingly, the Court will enter the Corrected Order Authorizing Distribution of Settlement
21
     Funds (DPP Settlements) submitted by DPPs.
22
            This terminates Docket No. 2679.
23
     IT IS SO ORDERED.
24

25
     Dated:_December 14, 2020                                    _______________
26                                               HON. YVONNE GONZALEZ ROGERS
                                                 UNITED STATES DISTRICT JUDGE
27

28
     13-MD-02420 (YGR) ORDER GRANTING ADMIN. MOTION TO CORRECT FORMATTING ISSUE IN ATTACHMENT TO
     ORDER AUTHORIZING DISTRIBUTION OF DPP SETTLEMENTS                                           1
